
	
		I
		111th CONGRESS
		1st Session
		H. R. 3034
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Wilson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to adjust the
		  credit percentage for qualifying advanced energy wind projects based on
		  domestic steel content.
	
	
		1.Short titleThis Act may be cited as the
			 Investment in American Steel Act of
			 2009.
		2.Credit percentage for
			 qualifying advanced energy wind projects based on domestic steel content in
			 such project
			(a)In
			 generalSubsection (b) of
			 section 48C of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(4)Special rule
				based on domestic steel content in wind projects
						(A)In
				generalIn the case of a qualifying advanced energy project
				designed to be used to produce energy from the wind, subsection (a) shall be
				applied by substituting the applicable percentage for 30
				percent.
						(B)Applicable
				percentageFor purposes of subparagraph (A), the applicable
				percentage is the percentage of domestic steel content of such project is of
				the total steel content of such project.
						(C)Steel
				contentFor purposes of this paragraph, steel domestic and
				non-domestic steel content shall be determined under regulations or other
				guidance prescribed by the Secretary.
						(D)DomesticThe
				term domestic refers to production of steel in the United States
				or in a possession of the United
				States.
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the amendments made by section 1302 of the American Recovery and
			 Reinvestment Tax Act of 2009.
			
